DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification. 
In particular, the prior art fails to teach “...obtaining, by a mobile device, a name of an interactive audio-video to be generated and an audio-video clip corresponding to the name of the interactive audio-video to be generated, and creating, by the mobile device, an interactive audio-video directory according to the name of the interactive audio-video to be generated…”, “determining, by the mobile device, a video list and a tree field in the interactive audio-video directory according to the audio-video clip…” and “generating, by the mobile device, the interactive audio-video according to the video list and the tree relationship in the interactive audio-video directory.”
This, in combination with the remaining limitations, is deemed allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Liwerant US Patent No. 8,464,302 and NPL: A mobile interface for navigating .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424